*464ORDER
PER CURIAM.
Mary H. Stevens (Defendant) appeals the denial of her Rule 29.07 motion to withdraw guilty plea. The convictions sought to be vacated were for the Class C felony of possession of a controlled substance, Section 195.202, RSMo 2000,1 and the Class B felony of robbery in the second degree, Section 569.030, for which she received concurrent terms of seven years imprisonment for possession of a controlled substance and eight years imprisonment for robbery. On appeal, Defendant argues the trial court abused its discretion in overruling Defendant’s motion to withdraw her guilty plea because (1) the trial court failed to comply substantially with Rule 24.02, (2) Defendant’s guilty plea was involuntary, and (3) there was no factual basis for Defendant’s guilty plea or sufficient evidence to establish Defendant understood the nature of the crimes charged. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000.